Citation Nr: 9920206	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to November 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  Instability of the right knee is severe and is analogous 
to limitation of extension of the right leg to 30 degrees.  

2.  Instability of the right knee is not equivalent to 
amputation of the right leg.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for instability 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating, an assertion of an increase in severity is sufficient 
to render the increased rating claim well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  After 
reviewing the record, the Board finds that the evidence of 
record allows for equitable resolution of the veteran's claim 
and that no further action is necessary to meet the duty to 
assist the veteran under 38 U.C.S.A. § 5107(a).

In March 1992, service connection was granted for instability 
of the right knee in a rating decision which found that the 
veteran's right knee disability was incurred in service.  The 
veteran had undergone a VA examination in January 1992 which 
documented right knee pain, and his disability was evaluated 
as 10 percent disabling.  In July 1995, the veteran underwent 
surgery on the right knee, and in an October 1995 rating 
decision, a temporary total convalescent rating was assigned 
to the veteran's right knee, with a 20 percent rating 
assigned, thereafter, effective September 1995.  In September 
1996, the veteran's disability was evaluated as 30 percent 
disabling after the veteran underwent a VA examination that 
same month.

Instability of the right knee currently is evaluated as 30 
percent disabling under Diagnostic Code 5257, which provides 
that recurrent subluxation or lateral instability warrants a 
10 percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 30 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The maximum schedular 
evaluation of 30 percent for instability of his knee is 
currently in effect.  

An evaluation in excess of 30 percent is not available for 
limitation of flexion, as the maximum schedular rating for 
limitation of flexion of a leg, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, is 30 percent.  

A higher evaluation, however, is available for limitation of 
extension of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, which provides a 40 percent evaluation for 
extension of a leg limited to 30 degrees..  

During a VA examination in December 1996, the veteran 
complained of constant right knee pain which precluded him 
from walking more than 150 yards without resting.  The 
veteran also indicated that he had given up all sports, that 
he was unable to run, and that he was able to negotiate 
stairs only by holding on to side rails and pulling himself 
up.  The veteran appeared for the examination with a large 
above/below the knee brace and walked with a limp favoring 
the right lower extremity.  Examination revealed swelling on 
the medial aspect of the right knee and marked tenderness to 
light touch over the medial aspect of the knee.  Lateral 
instability was characterized as slight.  Range of motion 
with the brace on consisted of extension to 14 degrees and 
flexion to 88 degrees.  Range of motion with the brace off 
consisted of extension to 20 degrees and flexion to 95 
degrees.  The veteran was able to do squats slowly with the 
brace on.  The diagnosis was status post medial meniscectomy, 
right knee, with residual pain and decreased range of motion, 
severe.  

During an examination in December 1997, the veteran 
complained of knee pain and weakness and indicated that since 
his last examination his leg was much weaker. The veteran 
indicated that although he generally experienced pain on a 
daily basis, certain events such as weather changes, carrying 
one of his children, driving long distances, or going up and 
down stairs exacerbated his symptoms.  He also indicated that 
he did not take medications because antiinflammatory drugs in 
the past had provided no relief.  He complained that any 
walking in excess of 1/4 mile caused increased pain and 
required him to stop and rest.  Although the veteran 
indicated that he had a brace, he did not wear it to the 
examination.  

On the right side, range of motion consisted of active 
extension to 0 degrees, with a slight lag from 10 to 0 
degrees, and flexion to 120 degrees, with complaints of pain 
at the anterior knee.  Passive range of motion consisted of 
extension to 0 degrees, with complaints of pain at the 
anterior knee, and flexion to 120 degrees.  With mild 
resistance, there was slow full extension to 0 degrees, with 
complaints of pain from 30 to 0 degrees and burning pain at 
the medial side of the knee starting at 80 degrees.  With 
moderate resistance of the examiner's hand, there was 
extension to 
30 degrees and flexion to 90 degrees, with complaints of pain 
of the entire knee.  The veteran was described as tense with 
any type of manipulation and he walked with a slight limp.  

There was scant swelling with complaints of tenderness to 
even mild palpation.  There was no redness, increased warmth, 
or gross deformity.  The veteran was able to toe and heel 
walk and to squat down to 50 percent, with complaints of knee 
pain.  Drawer's sign, Mcmurray test, and Lachman's test were 
negative.  The diagnosis was status post right knee 
arthroscopic medial meniscectomy with residual pain and 
decreased range of motion, severe.  

During a personal hearing in August 1998, the veteran again 
articulated complaints of knee pain.  He indicated that his 
knee interfered with the use of steps or inclines.  He also 
complained that he was required to do great deal of walking 
as a student, but that he was unable to walk more than a 
quarter or half mile without resting.  

The Board notes that, at the most recent VA examination, 
passive extension was to 0 degrees; with mild resistance, 
there was full extension to 0 degrees, with complaints of 
pain from 30 to 0 degrees; and, with moderate resistance of 
the examiner's hand, there was extension to 30 degrees.  That 
range of motion would not, without more, warrant an 
evaluation in excess of 30 percent under Diagnostic Code 
5261.  However, the loss of function of his right lower 
extremity which the veteran experiences because of severe 
right knee pain must also be considered.

Applicable regulations recognize that functional loss of a 
joint may result from pain on motion or use, when supported 
by adequate pathology.  See  38 C.F.R. § 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Although 
those provisions have no bearing in assessing the severity of 
a disability under Diagnostic Code 5257, Johnson v. Brown, 9 
Vet. App. 7, 11 (1996), they are relevant in determining 
whether there is additional loss of range of motion under 
Diagnostic Code 5261. 

An evaluation of 40 percent is provided by Diagnostic Code 
5260 for extension limited to 30 degrees. Considering the 
veteran's statements and testimony concerning his pain on 
extended use or even normal use of the right knee, which the 
Board finds to be credible, and the objective findings at the 
most recent VA examination, the Board finds that, under 
38 C.F.R. § 4.40 and DeLuca, the veteran's right knee 
impairment is so severe as to be analogous to limitation of 
extension of the knee to 30 degrees.  Therefore, entitlement 
to an evaluation of 40 percent for the veteran's right knee 
disability is established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5261. 

The Board notes that VA's General Counsel has held that a 
knee disability rated under Diagnostic Code 5257 may, in 
certain circumstances, also be rated separately for 
arthritis, based on X-ray findings.  VAOPGCPREC 23-97.  
However, VA 
X-rays of the veteran's right knee in July 1995 and September 
1997 were negative for arthritis, and thus a separate rating 
under either Diagnostic Code 5003, pertaining to degenerative 
arthritis, or Diagnostic Code 5010, pertaining to traumatic 
arthritis, is not available.

The veteran's representative has requested consideration of 
the assignment of a 60 percent evaluation for the veteran's 
right knee disability, which would be available for an 
amputation of the leg not improvable by a prosthesis 
controlled by natural knee action.  38 C.F.R. § 4.71a; 
Diagnostic Code 5164.  However, the veteran's right knee 
disability is not tantamount to above the knee amputation, as 
he retains considerable use of the right knee.  His 
disability, therefore, is not the equivalent of amputation of 
the right leg, and an evaluation of 60 percent is not 
warranted.  


ORDER

An evaluation of 40 percent for instability of the right knee 
is granted, subject to governing regulations concerning 
payment of monetary awards.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

